Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (Claims 2 – 12 and 14 – 16) in the reply filed on 16 February 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The only anchorages shown in the figures (figures 2 and 3) are on the mixing paddle. Therefore, the claimed feature in claim 8 (the two anchorages being ON THE MIXING CHAMBER) must be shown or the features canceled from the claims.  No new matter should be entered.
Suggestion, update claim 8 to read: 
The animal feed preparation appliance according to claim 14, wherein the mixing paddle comprises two anchorages  OR
The animal feed preparation appliance according to claim 14, wherein the mixing paddle comprises two anchorages which operably connects the mixing paddle to the mixing chamber and a longitudinal tab attaching the two anchorages.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 – 7, 11, 12, 14 – 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (International Patent Publication No. WO 2006/113446 A1 hereinafter Larsen) in view of Kohlgruber et al. (Spanish Patent No. 2,316,762 T3 hereinafter Kohlgruber). A utilized machine translation of the description of Kohlgruber is attached.

Regardless of Claim 14, Larsen teaches an animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) comprising a mixing chamber (figure 4: mixing chamber 42) comprising an opening for receiving ingredients (figure 6: inlet 44) and a mixing paddle (figure 6: mixing element 46) configured to be received in the mixing chamber in order to mix ingredients therein (figure 6: mixing element 46 is installed in mixing chamber 42 for the purpose of mixing dry ingredients or dough [0035]), the mixing paddle (figure 6: mixing element 46) being configured to rotate about a horizontal rotation axis (figure 6: mixing element 46 does rotate about a horizontal axis), and comprising at least one eccentric arm with respect to the horizontal rotation axis (figures 4 & 6: prongs 47a and 47b are eccentric to the horizontal axis of rotation [as shown by mixing element 46 in figure 4]), wherein said at least one eccentric arm (figure 6: prongs 47a and 47b) comprises: a first portion inclined with respect to a plane containing the horizontal rotation axis and extending toward the horizontal rotation axis (figure 6: prongs 47a and 47b are inclined with respect to the horizontal rotation axis and those prongs extend in a diagonal direction [so they extend toward the horizontal and vertical rotation axis]), so as to cause the ingredients contained in the mixing chamber (figure 4: mixing chamber 42) to move in a first axial direction when the mixing paddle rotates in a first direction of rotation (figure 6: when mixing element 46 rotates clockwise [from the viewpoint of facing the open end of mixing chamber as seen in figure 4] ingredients are pushed towards door 52). 
Larsen is silent on a second portion arranged upstream of the first portion with respect to the first axial direction and extending along said horizontal rotation axis, the second portion having a cross section oriented radially with respect to the horizontal rotation axis in order, when the mixing paddle rotates in a second direction of rotation, to bring about a radial movement of the ingredients contained in the mixing chamber towards the outside of the mixing chamber, the ingredients then being returned towards the second portion by the first portion.
Kohlgruber teaches on a second portion (figure 7: crossbars 7) arranged upstream of the first portion (figure 7: stirring arms 8 and 9) with respect to the first axial direction (figures 1 & 7: crossbars 7 are further along shaft 6 than stirring arms 8 and 9) and extending along said horizontal rotation axis (Larsen is relied upon for the teaching of a mixing impeller oriented horizontally, Kohlgruber is relied upon for structural modifications to the mixing element of Larsen), the second portion having a cross section oriented radially with respect to the horizontal rotation axis in order (figure 7: the cross section of crossbars 7 is oriented radially with respect to the rotation axis along shaft 6 [Larsen is relied upon for the teaching of a mixing impeller oriented horizontally, Kohlgruber is relied upon for structural modifications to the mixing element of Larsen]), when the mixing paddle (figures 6 & 7: stirring arms 8 
Larsen and Kohlgruber are analogous in the field of mixing food products. It would have been obvious to one skilled in the art before the effective filing date to modify the rotatable shaft and mixing element of Larsen with the crossbars connecting the stirring arms of Kohlgruber in order to provide structural support for the arms (Kohlgruber [0060]).

Regarding Claim 4, Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14, wherein the first portion (figure 6: mixing element 46) has an elongated cross section (figure 6: the cross section of mixing element 46 is elongated along the horizontal axis of rotation) whose length is normal to a direction of travel of the first portion (figure 6: mixing element 46’s direction of travel is clockwise or counterclockwise, either direction is perpendicular to the length of element 46).  

Regarding Claim 5, modified Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14, wherein Kohlgruber further teaches the second portion (figure 7: crossbars 7) is parallel to a plane containing the rotation axis (figures 7: crossbars 7 has a narrow cross section whose length is parallel to a horizontal plane containing the rotation axis).  

Regarding Claim 6, Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14, wherein the mixing paddle (figure 6: mixing elements 46) comprises two eccentric arms (figure 6: prongs 47a and 47b).  

Regarding Claim 7, Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 6, wherein the mixing paddle (figure 6: mixing elements 46) comprises at least one radial tab attaching the two eccentric arms (figure 6: central hub with vertical arms extending up and down that connects to prongs 47a and 47b).  

Regarding Claim 11, Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14, wherein the first portion has a helical shape (figure 6: mixing element 46 has a helical shape).  

Regarding Claim 12, Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14. 
Larsen is silent on wherein said at least one eccentric arm has a cross section whose length is less than or equal to 12mm.  
Absent any unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the size (cross sectional length) of the eccentric arm in order to save cost on material during manufacture since it is well settled that it is an obvious matter of design 
Regarding Claim 15, Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14, wherein the ingredients are a serving of a dehydrated feed with a liquid (dehydrated feed with a liquid is considered intended use). Apparatus claims cover what a device is, not what a device does Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Exparte Masham, 2 USPQ2d 1647 (1987).  
	
Regarding Claim 16, Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14.
Larsen is silent on wherein said at least one eccentric arm has a cross section whose length is less than or equal to 10mm.
Absent any unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the size of the mixing paddle in order to save cost on material during manufacture since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re 
Regarding Claim 18, modified Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14, wherein said mixing chamber (figure 4: mixing chamber 42) has an inner wall extending along the horizontal rotation axis and defining an inner periphery of the mixing chamber (see annotated image of figure 6 below), and wherein said first portion of said at least one eccentric arm (figure 6: prongs 47a and 47b) has a first distal end (see annotated image of figure 6 below) connected to the second portion (Kohlgruber figure 7: crossbars 7) and a second distal end opposite the first distal end (see annotated image of figure 6 below), the first portion extending from the first distal end adjacent the inner wall of the mixing chamber to the second distal end adjacent the horizontal rotation axis (figure 6: prongs 47a and 47b extend from the first distal end adjacent the inner wall to the second distal end which is adjacent the horizontal rotation axis).  


    PNG
    media_image1.png
    592
    729
    media_image1.png
    Greyscale


Regarding Claim 19, modified Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14, wherein Kohlgruber further teaches the second portion extends parallel to the horizontal rotation axis (see annotated image of figure 7: crossbars 7 have a small area that runs parallel to the axis of rotation [Larsen is relied upon for teaching of horizontal rotation axis and Kohlgruber is relied upon for structural modifications to the mixing element 46 of Larsen]).  


    PNG
    media_image2.png
    449
    411
    media_image2.png
    Greyscale


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (International Patent Publication No. WO 2006/113446 A1 hereinafter Larsen) in view of Kohlgruber et al. (Spanish Patent No. 2,316,762 T3 hereinafter Kohlgruber) in further view of Kaas (International Patent Publication No. WO 2007/007202 A2 hereinafter Kaas). A utilized machine translation of the description of Kohlgruber is attached.

Regarding Claim 2, modified Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14, wherein Kohlgruber further teaches the second portion (figure 7: crossbars 7).
Modified Larsen is silent on the second portion comprises a flexible part.  
Kaas teaches on the second portion (figure 2 blade 18) comprises a flexible part (P13 L4-6: “blade 18 is made of … a silicone elastomer [silicone is considered a reading on flexible part]).


Regarding Claim 3, modified Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 2, wherein Kaas further teaches the flexible part is made of silicone (P13 L4-6: “blade 18 is made of … a silicone elastomer”).  

Claims 8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (International Patent Publication No. WO 2006/113446 A1 hereinafter Larsen) in view of Kohlgruber et al. (Spanish Patent No. 2,316,762 T3 hereinafter Kohlgruber) in further view of Voyatzakis et al. (U.S. Patent Publication No. 2011/0212207 A1 hereinafter Voyatzakis). A utilized machine translation of the description of Kohlgruber is attached.

Regarding Claim 8, Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 14.
Larsen is silent on the appliance comprising two anchorages on the mixing chamber and a longitudinal tab attaching the two anchorages.  
Voyatzakis teaches the appliance (figure 1: dough rounder 10) comprising two anchorages (figure 5: opening 40) on the mixing chamber (figures 3 & 5: base 12 and drum 18 together are 
Absent any unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify and double the number of parts to both ends of the auger in order to better secure the auger during rotation since it has been held mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Larsen and Voyatzakis are analogous in the field of processing dough. It would have been obvious to one skilled in the art before the effective filing date to modify the mixing chamber of Larsen with the mixing paddle comprises two anchorages on the mixing chamber and a longitudinal tab attaching the two anchorages of Voyatzakis in order to minimize lateral movement of the mixing paddle during operation (Voyatzakis [0045]).

Regarding Claim 9, modified Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 8, wherein Kohlgruber and Voyatzakis further teach the first and the second portions (Kohlgruber figure 7: stirring arms 8 and 9 & crossbars 7 are considered a reading on first & second portions, respectively) are arranged between the two anchorages (Voyatzakis figure 5: auger 20 sits between opening 40 and duplicated opening on the other end of auger 20).  

Regarding Claim 10, modified Larsen teaches the animal feed (animal feed is considered intended use of the application) preparation appliance (figure 4: metering unit 10 and mixing unit 40) according to claim 8, wherein Voyatzakis further teaches one of the anchorages is configured to attach to a driver connected to a motor of the preparation appliance (figure 5: turntable 16 has a central hole . 

Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or fairly suggest the combination of the eccentric arm with first and second portions and the rotatable chamber as claimed in claim 20.

Response to Amendments / Arguments
In light of Applicant’s amendment to the specification (the description of figure 8), the objection to the specification is withdrawn.
In light of Applicant’s amendment to Claim 16 (specifying what length is being referred to that is less than or equal to 10 mm & resolving the antecedent basis issue for “the length”), the 112(b) indefiniteness rejections to Claim 16 are withdrawn.

Applicant's arguments filed 10 June 2021 have been fully considered but they are not persuasive. 
	Applicant argues that Larsen in view of Kohlgruber does not teach the first portion inclined with respect to a plane containing the horizontal rotation axis and extending toward the horizontal rotation axis.


    PNG
    media_image3.png
    774
    705
    media_image3.png
    Greyscale

	Applicant argues that Kohlgruber does that adequately teach the deficiency in Larsen regarding the second portion, specifically that the second portion of Kohlgruber does not extend along said horizontal rotation axis, the second portion having a cross section oriented radially with respect to the horizontal rotation axis. This point is not considered persuasive as per annotated image of Kohlgruber figure 7 below, the crossbars of Kohlgruber have a small area (pointed to in the image below) that does run parallel to the axis of rotation (Larsen is relied upon for the horizontal teaching while Kohlgruber is introduced for structural modifications to Larsen’s mixing element 46); and therefore the cross bars do have a thin cross section oriented radially with respect to the rotation axis.

    PNG
    media_image2.png
    449
    411
    media_image2.png
    Greyscale

Applicant further argues that the combination of the first portion of Larsen and second portion of Kohlgruber would not cause the ingredients contained in the mixing chamber to move in a first axial direction when the mixing paddle rotates in a first direction of rotation and a second portion to bring about a radial movement of the ingredients towards the outside of the mixing chamber when the paddle rotates in a second direction of rotation. This point is considered unpersuasive as per figure 6 of Larsen, the prongs are diagonally inclined with respect to the horizontal axis of rotation and when they are rotated in the first direction of rotation (in the case of figure 6, upward for prong 47b), the inclined orientation of the prong pushes ingredients along the direction of rotation and towards door 52. When the ingredients reaches the end of the prongs, the crossbars of modified Larsen (as best seen in figure 7 of Kohlgruber) are there. The orientation of the crossbars (connecting from the shaft to the outer arms) and their small area that runs parallel to the axis of rotation is capable of pushing ingredients to the walls of the mixing chamber via this physical connection and centrifugal force. This will occur with either direction of rotation.
configured to push the contents of the mixing chamber toward the front of the chamber … through outlet 51 (which is covered by door 52). This augments the argument that the first portion of Larsen moves ingredients to the second portion (Kohlgruber figure 7 crossbars 7) of modified Larsen so the second portion can move the ingredients to the walls of the mixing chamber.

The teachings of Larsen in view of Kohlgruber in further view of Kass or Voyatzakis are not intended to perform the duties of the first and second portions but only to teach on their respective limitations (Claims 2 and 3 for Kaas and Claims 8 – 10 for Voyatzakis).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774